                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

UNITED STATES OF AMERICA,                    §
                                             §
       Petitioner,                           §
                                             §
v.                                           §       MISC. ACTION NO. 4:19-mc-99
                                             §
TIMOTHY B. WHITCHURCH,                       §
                                             §
       Respondent.                           §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE


       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On December 12, 2019, the Magistrate Judge entered proposed findings of fact and

recommendations (Dkt. #7) that Defendant Timothy B. Whitchurch be ordered to fully comply

with the summons issued to and served on him and to appear at the offices of the Internal Revenue

Service, 5450 Stratum Dr., Suite 150, Fort Worth, Texas 76137, to meet with IRS Revenue Officer

Nellie K. Allen or her designated agent, to comply with the summons and to produce the testimony

and records described in the summonses.

       Having received the Report of the United States Magistrate Judge, and no timely objections

being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

       Accordingly, the Court ORDERS that Timothy B. Whitchurch fully comply with

the summons issued to and served on him and to appear on January 7, 2020, at 10:00 a.m., at the

offices of the Internal Revenue Service as set forth above.
.




    IT IS SO ORDERED.

    SIGNED this 2nd day of January, 2020.




                              ___________________________________
                              AMOS L. MAZZANT
                              UNITED STATES DISTRICT JUDGE




                                        2
